DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	 Claims 1, 2 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lammer (7,080,849) in view of Vock et al. (6,959,259, hereinafter Vock). 	Regarding claim 1, Lammer discloses a method and apparatus comprising a database storing baseline performance (See Col. 6, lines 51 – 54), a sensor 16 sensitive .
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lammer according to the teachings of Vock for the purpose of, advantageously providing an improved device since this type of device enhances sporting vehicles which are ridden by sporting participants and which provide a determination of speed, airtime, drop distance, or power of the vehicle (See Vock, Col. 2, lines 17 - 20).
 	Regarding claim 7, Lammer fails to disclose that said variable is related to the type of snow over which said sliding board is progressing is obtained from a 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lammer according to the teachings of Vock for the purpose of, advantageously providing an improved device since this type of device enhances sporting vehicles which are ridden by sporting participants and which provide a determination of speed, airtime, drop distance, or power of the vehicle (See Vock, Col. 2, lines 17 - 20).
 	Regarding claim 8, Lammer fails to disclose that said variable related to the type of snow over which said sliding board is progressing is obtained from a position sensor and from a database storing weather information related to different positions.    	However, in Vock, said variable related to the type of snow over which said sliding board is progressing is obtained from a position sensor and from a database storing weather information related to different positions (See Col. 24, lines 28 – 43, Col. 26, lines 38 – 53 and Col. 31, lines 34 – 58).    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lammer according to the teachings of Vock for the purpose of, advantageously providing an .
5. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lammer and Vock, as applied to claim 1 above, and further in view of Czaja et al. (8,612,181, hereinafter Czaja).
 	Regarding claim 3, Lammer and Vock fail to disclose that said performance in use includes a number of turns made detected by a gyroscope, wherein the number of turns is compared to a baseline number of turns made.   	However, Czaja discloses an apparatus comprising a gyroscope that detects a number of turns made by a user that is compared to a baseline device (See Fig. 5, See Col. 6, lines 20 – 24).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lammer and Vock according to the teachings of Czaja for the purpose of, advantageously embedding gyroscopes since this type of configuration provides real-time measurements of moments applied to the ski equipment and skier body (See Czaja, Col. 2, lines 24 – 31).
6. 	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lammer and Vock, as applied to claim 1 above, and further in view of Czaja et al. (9,020,782, hereinafter Czaja).
Regarding claim 4, Lammer and Vock fail to disclose that said monitoring body is configured to determine corrected performance in use based on said performance in use and on a variable related to a flexural rigidity of said sliding board; wherein the comparing is implemented from said corrected performance in use. 	However, Czaja discloses an apparatus comprising a monitoring body that is configured to determine corrected performance in use based on said performance in use and on a variable related to a flexural rigidity of said sliding board; wherein the comparing is implemented from said corrected performance in use (See Col. 6, lines 3 – 19 and Col. 8, lines 17 – 24 and 40 – 54). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lammer and Vock according to the teachings of Czaja for the purpose of, advantageously providing an improved device since this type of device cancels vibration in snow skis, snow boards, and specifically to the monitoring of ski or snowboard bending forces, estimates such forces resonance frequencies and amplitudes, calculates an inverse matrix of such vibration forces and applies a corrective stimulus to MEMS (Micro-Electromechanical System) actuators embedded in the ski or snowboard equipment(See Czaja, Col. 1, lines 17 - 28).
 	Regarding claim 5, Lammer and Vock fail to disclose that said variable related to a flexural rigidity of said sliding board is obtained from the model of said sliding board and from a database storing different models of sliding boards and .
7. 	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lammer and Vock, as applied to claim 1 above, and further in view of Razoumov et al. (2012/0139731, hereinafter Razoumov). 	Regarding claim 9, Lammer and Vock fail to disclose that said monitoring body is configured to authorize access to a high-level route when said stressing time is less than a baseline stressing time and when said mean stressing power is greater than a baseline mean stressing power.   rejected under 35 U.S.C. 103 as being unpatentable over Lammer and Vock, as applied to claim 1 above, and further in view of Yuen et al. (9,629,558, .  
 	However, Yuen discloses an apparatus comprising a monitoring body that is integrated into a mobile application of a smartphone (See Col. 26, lines 15 – 64, Col. 28, lines 17 – 36 and Col. 35, lines 42 – 63).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lammer and Vock according to the teachings of Yuen for the purpose of, advantageously providing an improved portable monitoring device since this type of device accurately calculates and assesses the calorie burn of a user (See Yuen, Col. 2, lines 12 - 16).                                                       Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11. 	Czaja et al. (8,612,181) disclose a wireless system for monitoring and analysis of skiing. 	 
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/11/21